IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL RONALD BROOKS,                                  No. 83542
                                  Appellant,                                           FILE
                              vs.
                THE STATE OF NEVADA,                                                    OCT 28 2(21
                                  Respondent.                                          ELIZABETH A. BROWN
                                                                                           OF UPREME COURT
                                                                                    Blr:4 r
                                                                                          DEPUIY CLEIC
                MICHAEL RONALD BROOKS,                                  No. 83608
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.

                                     ORDER DISMISSING APPEALS

                             These are pro se appeals from judgments of conviction. This
                coures review of these appeals reveals a jurisdictional defect. Specifically,
                the district court entered the judgments of conviction on July 16, 2021.
                Appellant did not file the notices of appeal, however, until September 21,
                2021, well after the expiration of the 30-day appeal period prescribed by
                NRAP 4(b). Because an untimely notice of appeal fails to vest jurisdiction
                in this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994),
                this court lacks jurisdiction to consider the appeals, and
                             ORDERS these appeals DISMISSED.'
                                                          •

                                                                   ,J
                                        Cadish


                            (3de/4        , J.                                          J.
                Pickering                                  Herndon

                      'Based on this dismissal, the court takes no action in regard to the
                pro se letter filed in Docket No. 83608.
SUPREME COURT
     OF
     NEVADA


10) I947A
                                                                                     -3101~
                 cc:   Hon. Kathleen M. Drakulich, District Judge
                       Michael Ronald Brooks
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
      OF
   NEVADA


(o) l947A 407>
                                                    2